DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of claims
Claim 1, 15, and 21 have been amended.
Claim 26 is new.
Currently, claims 1-26 are pending and being considered for examination.
Response to Arguments
Applicant’s arguments, see pgs. 11-15, filed 10/08/2021, with respect to claims 1-8, 13-17, 21-22 and 24-25 have been fully considered and are persuasive.  The rejection of claims 1-8, 13-17, 21-22 and 24-25 has been withdrawn.
Prior art of record
Re claim 26, Shih et al. (2009/0294903) teaches an integrated circuit (IC) (Fig. 1F), comprising: a metal interconnect (130a) above a substrate (100); an interlayer dielectric (ILD) layer (170) above the metal interconnect (130a), wherein the ILD layer includes an opening (127) to expose the metal interconnect (130a) at a bottom of the opening (127); a dielectric layer (140a) conformally covering sidewalls and the bottom of the opening (127) and in contact with the metal interconnect (130a); an electrode (150a) within the opening (127), above the metal interconnect (130a), and separated from the metal interconnect (130a) by the dielectric layer (140a), wherein a first resistance exists between the metal interconnect and the electrode through the dielectric layer [33, 34, 37], and wherein a second resistance exists between the metal interconnect and the 
Allowable Subject Matter
Claims 1-26 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not anticipate or make obvious the device of claim 1, including each of the limitations and specifically wherein a dielectric layer conformally covering sidewalls and the bottom of the opening and in contact with the metal interconnect, the dielectric layer having an uppermost surface; and an electrode within the opening, above the metal interconnect, and separated from the metal interconnect by the dielectric layer, wherein the electrode has an uppermost surface co-planar with the uppermost surface of the dielectric layer, for the same reasons as mentioned on pgs. 11-12 of Applicant remarks filed on 05/19/2021.
The prior art of record does not anticipate or make obvious the device of claim 26, including each of the limitations and specifically an oxygen exchange layer (OEL) between the electrode and the metal interconnect, next to the dielectric layer, wherein Claims 15 and 21 are allowable for reasons similar to claim 1 mentioned above.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM S BOWEN whose telephone number is (571)272-3984.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.						If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/ADAM S BOWEN/Examiner, Art Unit 2897                                                                                                                                                                                                        

/Karen Kusumakar/Primary Examiner, Art Unit 2897                                                                                                                                                                                                        10/25/21